Title: General Orders, 11 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 11th 1775
Parole Falkland.Countersign Georgia.


Capt. Samuel Gridley of Col. Gridley’s Regiment of Artillery, tried at a late General Court Martial, whereof Colonel Bridge was president, for “Backwardness in the execution of his duty, and for Negligence in the care and discipline of his camp[”]—The Court upon mature Consideration of the evidence, examined in support of the Charge, are unanimously of Opinion, that no part of the Charge is supported against Capt. Gridley, and dismiss the Complaint, as malicious, vexatious and groundless. The General approves the proceedings of the Court Martial, and orders Capt. Gridley to be immediately released.
